Citation Nr: 1419463	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-40 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS), for purposes of accrued benefits.

2.  Entitlement to service connection for thyroid cancer, for purposes of accrued benefits.

3.  Entitlement to service connection for frontal temporal lobe dementia, for purposes of accrued benefits.

4.  Entitlement to service connection for primary progressive aphasia, for purposes of accrued benefits.

5.  Entitlement to service connection for sleep apnea, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971.  He died in May 2008.  The appellant is advancing her claims as the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2011, when it was remanded for additional development.

The issues of entitlement to service connection for  ALS, for thyroid cancer, for frontal temporal lobe dementia, and for primary progressive aphasia, all for purposes of accrued benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran had medically diagnosed obstructive sleep apnea etiologically linked to military service.

CONCLUSION OF LAW

The criteria for entitlement of the appellant to accrued disability compensation based on the Veteran's pending claim of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by a letter dated in September 2008, including notice specific to claims based upon radiation exposure.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  That notice did not contain the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning effective date and degree of disability.  However, as the claim of entitlement to service connection for sleep apnea is being denied, matters of effective date and degree of disability for the claim are moot.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA obtained service treatment records (STRs), VA treatment records, and private treatment records; VA assisted the Veteran and appellant in obtaining evidence.  All known and available records relevant to the issue being decided at this time have been obtained and associated with the Veteran's claims file; the appellant and her representative have not contended otherwise.

All of the development requested by the Board's June 2011 remand, to the extent relevant to the obstructive sleep apnea issue on appeal, has been fully completed, and there has been substantial compliance with the remand orders relevant to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim for service connection for obstructive sleep apnea (for accrued benefits purposes) at this time.

Legal Criteria, Factual Background, and Analysis

Accrued benefits are defined as "periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid."  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Accrued benefits may be paid upon the death of a Veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The entitlement of the accrued benefits claimant is derived from the Veteran's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the Veteran would have received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  By statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

The record reflects that the Veteran died in May 2008.  The Veteran filed a claim of entitlement to service connection for sleep apnea in April 2008 (among other claimed disabilities).  This claim of entitlement to service connection for sleep apnea was not adjudicated and remained pending at the time of the Veteran's death.  In August 2008, the appellant filed a claim including for accrued benefits that led to this appeal.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's STRs contain no suggestion of sleep apnea during active duty service.  Indeed, the Veteran's April 2008 claim for service connection for sleep apnea specified that he did not believe that he experienced sleep apnea prior to post-service onset identified in 1999.  Thus, the Veteran's own assertion places onset of sleep apnea at approximately 28 years after separation from active duty service.  Such a lengthy period following the Veteran's separation from active duty service without evidence of complaint or treatment for sleep apnea weighs against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The STRs include a June 1971 separation medical examination showing the Veteran was medically evaluated as clinically normal in all respects; an associated June 1971 medical history questionnaire also shows that the Veteran denied experiencing "frequent trouble sleeping" and made no indication of any symptom suggestive of sleep apnea.

The post-service medical evidence of record contains no diagnosis of sleep apnea nor otherwise presents competent findings indicative of sleep apnea.  Indeed, in this case, the only evidence of record that indicates the existence of sleep apnea pathology is the Veteran's claim of service connection for the disability; the Veteran's claim was not accompanied by any evidence competently establishing the existence of the claimed obstructive sleep apnea.  The Board finds no evidence of a medical diagnosis of obstructive sleep apnea was of record at the time of the Veteran's death (nor, indeed, is such evidence otherwise currently contained in the claims-file).

The Veteran's own assertion that he had obstructive sleep apnea is not competent evidence.  The question of determining such a chronic medical diagnosis is a matter requiring medical training and expertise.  The Veteran is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.  In other circumstances, VA might seek to provide a claimant a medical examination to determine whether the claimed diagnosis is medically supported; however, in this case featuring an accrued benefits claim for a deceased Veteran, the Board must rely upon the evidence of record at the time of the Veteran's death.

The Board finds that service connection for obstructive sleep apnea is not warranted.  In sum, the evidence of record fails to document any competent diagnosis of obstructive sleep apnea.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

Furthermore, in any event, the evidence of record at the time of the Veteran's death (and also since that time) contains no medical opinion or other competent evidence suggesting that any sleep apnea was etiologically linked to the Veteran's military service in any manner.  The testimony and evidentiary record in this case presents no basis for establishing service connection for sleep apnea.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for obstructive sleep apnea is not warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is not warranted.  To this extent, the appeal is denied.


REMAND

The Board's June 2011 remand included directives specifically seeking to ensure compliance with procedural requirements applicable to certain claims involving alleged in-service radiation exposure.  During the processing of that remand, significant additional development regarding the Veteran's alleged in-service radiation exposure has been accomplished by the AOJ.  However, unfortunately, the Board is unable to find that the specific directions mandated by applicable regulation have been adequately completed.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of diseases that will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the Board finds that the Veteran does not meet the criteria for being characterized as a radiation-exposed veteran, given the evidence currently of record (the Veteran and the appellant did not contend that he participated in any of the specific qualifying activities contemplated).  38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of radiogenic diseases, such as thyroid cancer, that will be service connected, provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.311(a)(1), in all claims in which it is established that a radiogenic disease first became manifest after service (and after any applicable presumptive period) and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  In this case, the medical evidence shows that the Veteran was diagnosed with thyroid cancer in approximately 1983, which was well over 5 years after the claimed in-service exposure to radiation.  See 38 C.F.R. § 3.311(b)(5).  The Board also notes that thyroid cancer is considered a radiogenic disease. 38 C.F.R. § 3.311(b)(2)(ii).

ALS, primary progressive aphasia, and frontal temporal dementia are not listed among the radiogenic diseases recognized in § 3.311.  Nevertheless, if a claim is based on a disease other than one of those listed in § 3.311, VA shall consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

In the present case, the Board finds that the Veteran submitted (of record prior to his death) a competent medical opinion reasonably indicating that ALS, primary progressive aphasia, and frontal temporal dementia may be radiogenic diseases.  An April 2008 medical statement from Dr. Sackrison discusses the Veteran's diagnoses of "thyroid cancer," "frontal temporal lobe dementia and primary progressive aphasia," and "ALS (amyotrophic lateral sclerosis)."  The medical doctor states that "possible exposure to excessive radiation may have contributed to his unfortunate state of health."  The April 2008 private medical opinion cited the Veteran's service "stationed at a radar installation in Tulle, Greenland, and also stationed at Vandenberg Air Force Base, in California, guarding the missile silos."

Especially in light of the fact that at least one issue (thyroid cancer) must clearly be remanded for completion of mandated procedural actions for radiogenic diseases (because thyroid disease is a listed recognized radiogenic disease), the Board believes that it is most reasonable to similarly remand the ALS, frontal temporal live dementia, and primary aphasia in connection with the same need for development.  The Board reads 38 C.F.R. § 3.311(b)(4) as instructing that VA shall treat these diagnoses as radiogenic diseases for the purpose of applying the mandated procedures if the claimant has submitted competent medical evidence indicating that they are radiogenic diseases.  Regardless of the ultimate persuasiveness of the April 2008 medical statement in establishing certain diagnoses as radiogenic in nature, the condition presented in 38 C.F.R. § 3.311(b)(4) appears to have been reasonably met in this case.  Accordingly, for the purposes of completing the mandated procedures of 38 C.F.R. § 3.311, the Board shall include ALS, frontal temporal dementia, and primary progressive aphasia in the set of issues being remanded for completion of those procedures.

The Board observes that 38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be completed in the dose assessment development phase in a claim such as in this case.  The regulation clearly directs that all available records concerning the Veteran's exposure to radiation will be forwarded specifically to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  This is not discretionary and the claim must be referred to the Under Secretary for Health as provided in the regulation.  It must also be noted that the Board is bound by the regulations.  38 C.F.R. § 19.5.  

In the prior June 2011 remand of this case, the Board discussed the incomplete development that had taken place as of that time.  During the processing of the June 2011 remand, significant additional development concerning the Veteran's in-service radiation exposure has been completed by the AOJ.  This development is documented in the claims-file and is summarized by a February 2013 AOJ memorandum on the matter.  The AOJ's efforts included obtaining the Veteran's service personnel records and attempting to obtain a dose estimate from offices within the Department of Defense and the Air Force.  The results of this development included obtaining a February 2013 memorandum from the Air Force noting that "[t]he potential for exposure to ionizing radiation when working near some radar systems does exist," and discusses research suggesting that such exposure was typically relatively low.

The steps taken by the AOJ do not appear to have included any referral of the matter to the Under Secretary for Health as provided in the regulation.  Even if it appears that the AOJ determined that the completed research efforts did not yield much information indicative of high-risk radiation exposure in the Veteran's case, the Board is unable to conclude that these circumstances eliminate the requirement to follow completely the development procedures outlined in 38 C.F.R. § 3.311, as had been directed by the Board's prior remand.

As it appears that VA has not yet completed the mandated referral of this matter to the Under Secretary for Health for a dose estimate, the issues involving claimed radiogenic diagnoses must be remanded for completion of such referral in accordance with 38 C.F.R. § 3.311 and the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward all information pertaining to the Veteran's alleged radiation exposure in service to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If the AOJ determines that referral of this matter to the Under Secretary for Health under the mandates of 38 C.F.R. § 3.311(a)(2)(iii) is not possible, the reasons for such determination should be clearly explained and documented in a memorandum available for review in the claims-file.

2.   After completion of the above and any other development which the AOJ may deem necessary (including with regard to making a determination as to whether the Veteran's service involved the locations and duties associated with his alleged radiation exposure), the AOJ should review the claims file and determine if the appellant's claims may be granted.  If any claim on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


